IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


C.A.,                                        : No. 121 WAL 2017
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
DEPARTMENT OF HUMAN SERVICES,                :
                                             :
                     Respondent              :


                                        ORDER



PER CURIAM

        AND NOW, this 29th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.